Action brought to recover damages sustained by reason of an alleged defect in a highway which the defendant town was bound by law to keep in repair. At the close of plaintiff’s evidence, upon motion of defendant, the presiding Justice directed a non suit. The case comes to us upon exceptions to this ruling.
We have examined the record with great care, and while there may be sufficient evidence therein to require submission to the jury of the question whether a defect actually existed, yet there is no testimony showing that the municipal officers of the town, its road commissioners, or any person authorized to act for either of them, had twenty-four hours actual notice of the alleged defect or want of repair.
It follows therefore that the non suit was properly directed and the mandate must accordingly be: Exceptions overruled.